t c memo united_states tax_court rickey l drilling petitioner v commissioner of internal revenue respondent docket no 6347-12l filed date r jeanette parham for petitioner david baudilio mora for respondent contents findings_of_fact drilling’s form 1040ez for the irs’s notice to drilling that it had filed a notice of lien drilling’s initial collection-review hearing before the appeals_office drilling’s petition the court’s remand order and the supplemental collection-review hearing trial dollar_figure opinion withdrawing notice of lien or releasing lien for the dollar_figure offer-in-compromise a b c reasonable collection potential special circumstances counteroffer correction of amounts of tax_liabilities conclusions memorandum findings_of_fact and opinion morrison judge this is an appeal pursuant to sec_6320 and sec_6330 by which petitioner rickey l drilling seeks this court’s review of a determination of the appeals_office of the internal_revenue_service irs sustaining the filing of a notice_of_federal_tax_lien for the tax years and that determination was made after the appeals_office had conducted a collection-review hearing under sec_6330 and a supplemental collection- review hearing pursuant to a remand by this court the determination was made unless otherwise indicated all section references are to the internal_revenue_code u s c as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure in a supplemental notice_of_determination dated date it is described infra pp we hold that the appeals_office did not err in its determination findings_of_fact when he filed the petition drilling was a resident of texas drilling’s form 1040ez for date was the filing deadline for drilling’s federal-income- tax_return on or before that date drilling filed a form 1040ez income_tax return for single and joint filers with no dependents with the irs on the form 1040ez drilling reported dollar_figure as his tax due before accounting for any payments of tax and any amounts of tax withheld from his wages drilling made a payment of dollar_figure with the form 1040ez he did not attach a form_w-2 wage and tax statement to the form 1040ez a form_w-2 would have stated how much was withheld from drilling’s wages for federal_income_tax for the date date the irs made an entry on its records for drilling’s tax_year that there was a payment with return the amount of drilling contends that the form 1040ez was filed timely the irs does not take a position on whether the form was timely as indicated in the text we find that the form was timely unless otherwise indicated references to the irs’s records are to form_4340 certificate of assessments payments and other specified matters also known as an account transcript and the information reflected in the forms this entry is -dollar_figure this entry supports our finding that drilling made a dollar_figure payment with his form 1040ez for this entry also supports our finding that drilling filed his return timely on date the irs sent drilling a letter stating that it had received his form 1040ez for but that it needed more information to process the return accurately in particular the letter made the following request of drilling please provide a form with information that supports the wage or withholding entry of dollar_figure on line form 1040ez it could be form_w-2 form w-2g for gambling winnings or form 1099-r for pension income the letter supports our finding that drilling did not attach a form_w-2 to the form 1040ez our reasoning is as follows the date of the entry in the irs’s records date suggests that the irs received the form 1040ez around date if the irs received the form 1040ez around date that suggests that drilling probably mailed the form 1040ez on or before date if drilling mailed the return on or before date then he filed the return timely a return that is mailed on or before the filing deadline date is deemed filed timely sec_7502 sec_301_7502-1 proced admin regs the irs contends that drilling did not attach a form_w-2 to the form 1040ez drilling contends he did attach a form_w-2 drilling did not testify that he attached a form_w-2 to the form 1040ez nor did he provide documentary_evidence that he attached a form_w-2 to the form 1040ez the form 1040ez itself is not in the record on date the irs had to request a form_w-2 from drilling this suggests to us that drilling had not attached a form_w-2 to his form 1040ez as noted later in this opinion on date drilling’s representative continued for the date date the irs made an entry in its records for drilling’s tax_year the entry was tax_return filed the amount of this entry was dollar_figure another portion of the irs’s records for drilling’s tax_year states return_due_date or return received date whichever is later processing date date date the date entry in the irs’s records of tax_return filed and the identification of date as the processing date indicate to us that the irs finally processed the form 1040ez around date the dollar_figure amount associated with the date entry supports our finding of fact that drilling had reported dollar_figure on the form 1040ez as his tax due before accounting for payments and wage withholding drilling did not respond to the irs’s date request for his form_w-2 continued faxed the appeals_office a form_w-2 reflecting that dollar_figure was withheld from drilling’s wages for the year see infra p fifth document in table there is a -dollar_figure entry in the irs’s records for the tax_year with the explanation w-2 or withholding the entry is dated date despite this date we believe this entry was made shortly after date the day the appeals_office received drilling’s form_w-2 via fax the date date of the entry appears to us to be not the date the entry was made but the date on which in the irs’s view drilling should be credited for the dollar_figure amount for certain computational purposes the irs’s notice to drilling that it had filed a notice of lien drilling’s initial collection-review hearing before the appeals_office on date the irs mailed a notice to drilling that on that day it had filed a notice of lien in harris county texas to collect income-tax liabilities for the following tax years in the following amounts year amount dollar_figure dollar_figure dollar_figure the date notice stated that drilling could request a collection-review hearing with the appeals_office on date drilling mailed the irs a form request for a collection_due_process or equivalent_hearing by which he requested a collection-review hearing as to the reason that drilling disagree d with the filing of the lien drilling made the following entries on the form under the heading collection alternative drilling checked both the box for installment_agreement and the box for offer_in_compromise under the heading lien drilling checked the box for withdrawal and explained originally requested offer_in_compromise then arranged installments which you did not deduct under multiple court ordered payments need relief on date the appeals_office had a telephone conference with drilling and his representative r jeanette parham the settlement officer assigned to the hearing alvena taylor-white made notes of what transpired during the telephone conference the notes reflect that settlement officer taylor- white asked parham whether drilling had any issues to raise besides those discussed in the form parham responded that drilling wished to submit an amended tax_return for parham stated that drilling had not been given credit for dollar_figure of federal_income_tax withholding for settlement officer taylor-white reviewed certain records and agreed that drilling had not been given credit for dollar_figure of federal_income_tax withholding parham stated that she had no issue with the tax_liabilities for and settlement officer taylor- white responded to drilling’s request for a collection alternative by stating that drilling had not filed his and returns parham promised to fax returns for and and an amended return parham stated that lien withdrawal would facilitate the collection of tax settlement officer taylor-white explained to parham the difference between an ia installment_agreement and an offer and settlement officer taylor-white gave parham until date to provide the addtl info ie the additional information on date parham faxed to settlement officer taylor-white a set of documents here is a partial list of the documents date of document date date none none none date date none description of document a form_656 offer_in_compromise a form 433-a collection information statement for wage earners and self-employed individuals a form 1040a u s individual_income_tax_return for the tax_year on line federal_income_tax withheld from forms w-2 and is typed the amount dollar_figure a form 1040x amended u s individual_income_tax_return for the tax_year on the line for federal_income_tax withheld dollar_figure was typed for the o riginal amount or as previously adjusted and dollar_figure was typed for the correct amount a form_w-2 wage and tax statement for the tax_year from oceaneering international inc under federal_income_tax withheld is the amount dollar_figure a form 1040ez income_tax return for single and joint filers with no dependents for the tax_year a form_1040 u s individual_income_tax_return for the tax_year a form 1040ez for tax_year date date date date an order of the county court at law of austin county texas rendered on date and ratified on date requiring drilling to make child-support payments of dollar_figure per month beginning on date until his child is years old and requiring drilling’s employers to withhold dollar_figure per month from his earnings for child_support an order of the county court at law of austin county texas stating that on date the court had ordered drilling to pay child_support of dollar_figure per month beginning date and that as of date drilling was dollar_figure in arrears on child-support payments the order granted a judgment against drilling for dollar_figure and ordered him to pay the judgment by paying dollar_figure per month beginning date the order required drilling to pay cash medical support as additional child_support of dollar_figure per month beginning date until his child attained the age of the order required drilling’s employers to withhold child_support from his earnings a judgment of the 155th judicial district_court of austin county texas in case no 2001r-0046 suspending a year prison sentence imposed on drilling for committing an act of arson on date and placing drilling in community supervision an amended order of the 155th judicial district_court of austin county texas in case no 2001r-0046 requiring drilling to make restitution of dollar_figure an amount composed of dollar_figure restitution to austin county farmers mutual fire insurance co and dollar_figure to lori drilling and providing that the above unpaid total is to be paid in payments of dollar_figure each month for restitution to lori drilling until fully paid to the community supervision and corrections department and that the first payment would be due on date date date none date a letter to drilling from the 155th judicial district community supervision corrections department regarding case no 2001r-0046 stating that drilling had failed to make payment toward restitution that he was delinquent dollar_figure and that if he did not make payment by date he had to appear in court on date a one-page child-support statement from the state of texas listing the last payments made by drilling the last payment is a dollar_figure payment made on date the listed payments were biweekly the statement contained the entry court ordered payment for may dollar_figure according to the statement there was an arrearage of dollar_figure in child- support payments and interest an order of the county court at law of austin county texas requiring drilling to make child-support payments of dollar_figure per month with the first payment on date for the support of his daughter until the daughter reaches the age of years and requiring his employers to withhold amounts for child_support from his earnings the order is titled order in suit to modify parent-child relationship a lease signed by drilling and a cotenant allowing drilling and the cotenant to live in a house in baytown texas during an initial term of september to date and then renewable month to month for a rent of dollar_figure per month on date settlement officer taylor-white made notes about the date fax according to the notes settlement officer taylor-white forwarded copies of the documents to msc coic apparently the irs’s offer- in-compromise unit she forwarded the tax returns for taxpds tax periods amended to service ctr to be processed as possible duplicates the irs’s records for the tax_year show that the irs credited drilling with dollar_figure for eliminated all additions to tax for for failing to pay estimated income_tax and income_tax and eliminated drilling’s liability for interest for paying late for the relevant entries appear to have been made in date on date drilling submitted to settlement officer taylor-white the form_656 that he had previously faxed to settlement officer taylor-white on date on the form_656 drilling offered to pay dollar_figure in installment payments of dollar_figure per month for months on the form drilling indicated that the dollar_figure was offered to satisfy his income-tax liabilities for and under the heading reason for offer drilling checked the box labeled doubt as to collectibility--i have insufficient assets and income to pay the full amount drilling did not check the box labeled exceptional circumstances effective tax_administration --i owe this amount and have sufficient assets to pay the full amount but due to my exceptional circumstances requiring full payment would cause an economic hardship or would be unfair and inequitable i am submitting a written narrative explaining my circumstances also under the heading for reason for offer the preprinted form contained the following preprinted text explanation of circumstances add additional pages if needed the irs understands that there are unplanned events or special circumstances such as serious illness where paying the full amount or the minimum offer amount might impair your ability to provide for yourself and your family if this is the case and you can provide documentation to prove your situation then your offer may be accepted despite your financial profile describe your situation below and attach appropriate documents to this offer application on the blank lines following this preprinted text drilling typed these words i have been on probation or conditional bond since and was jailed for some time prior to that my ex-wife took all of the assets we had not once but three times as foolish me actually believed that we were getting back together and i moved back with her twice after the divorce that is what ended up causing the criminal charges and jail since i have been on probation and conditional bond i have been assigned with the task of child_support now more than mo and restitution to my ex-wife in addition to the court ordered fees associated with probation i do not even have access to enough of my funds to live on my own i rent a portion of a house i have included evidence of my monthly necessary expenses and request you consider this offer at the same time that he submitted the form_656 the offer-in-compromise form drilling submitted a collection-information statement that he had previously faxed on date in the section of the statement for assets drilling stated that he owned the following assets the parties agree in their briefs that drilling submitted the collection- information statement at the same time he submitted the offer-in-compromise form and submitted the offer-in-compromise form on date thus the parties agree that drilling submitted the collection-information statement on date asset cash on hand bank account with jp morgan chase 401k investment with wells fargo plan_administrator ford xtl vehicle honda h750 vehicle household furnishings sailboat total value dollar_figure big_number -big_number big_number big_number big_number big_number further explanation dollar_figure value minus dollar_figure loan balance dollar_figure value minus dollar_figure loan balance in the section of the form for monthly income and expenses drilling stated that his total income was dollar_figure and his total living_expenses were dollar_figure which is a difference of dollar_figure included in the dollar_figure in total living_expenses was dollar_figure in court ordered payments drilling’s offer-in-compromise was referred to an offer-in-compromise specialist at the irs the specialist created workpapers reflecting her determinations regarding the offer-in-compromise the offer-in-compromise specialist determined that drilling’s net equity in assets was dollar_figure she set forth her calculations for this figure in a table the essential elements of which are asset cash on hand bank account with j p morgan chase 401k investment with wells fargo plan_administrator ford xtl vehicle honda h750 vehicle household furnishings sailboat total asset equity table value post debt reported by drilling on form_656 value post debt determined by specialist reasons given in table for difference between the two values dollar_figure -0- not explained not explained big_number dollar_figure -big_number the dollar_figure value pre-debt that was reported by drilling was multiplied by an quick- sale multiplier the resulting value dollar_figure was then reduced by a dollar_figure debt that drilling had reported the dollar_figure value pre-debt that was reported by drilling was multiplied by an quick- sale multiplier the resulting value dollar_figure was entirely absorbed by a dollar_figure debt bringing the value to dollar_figure big_number big_number big_number big_number dollar_figure the dollar_figure value reported by drilling was multiplied by an quick-sale multiplier dollar_figure dollar_figure the dollar_figure value reported by drilling was multiplied by an quick-sale multiplier the resulting value dollar_figure was entirely absorbed by a dollar_figure debt that the specialist apparently was apprised of through sources other than the form_656 the dollar_figure value reported by drilling was multiplied by an quick-sale multiplier the workpapers also provided the calculations underlying the offer-in- compromise specialist’s determination that drilling’s monthly income was dollar_figure the same amount he reported on the form and that his monthly expenses were dollar_figure compared to the dollar_figure he reported on the form of the dollar_figure in monthly expenses dollar_figure was for court ordered payments this dollar_figure was the same amount drilling reported the difference between monthly income and monthly expenses as determined by the specialist was dollar_figure the offer-in-compromise specialist determined that drilling had dollar_figure of future income dollar_figure monthly net_income months and dollar_figure total assets for a total amount of dollar_figure the so-called reasonable collection potential that he could use to pay his tax_liabilities at the end of the workpapers the offer-in- compromise specialist wrote total liability original offer amount recommendation dollar_figure dollar_figure based upon your future income and equity in assets you have the ability to full pay your liability on date the irs offer-in-compromise group prepared a letter to drilling stating we have investigated your offer dated in the amount of dollar_figure a copy of your offer is enclosed we have made a preliminary decision to reject your offer for the following reason s based upon the information you provided we have determined that you have the ability to pay your liability in full within the time provided by law your special circumstances did not warrant a hardship we made this determination on the following computations total net equity in assets total ability to pay total balance due through amount you offered dollar_figure dollar_figure dollar_figure dollar_figure copies of our worksheets have been enclosed for your review the decision to reject your offer is a preliminary decision made by collection personnel due to the fact that you filed a request for a collection_due_process cdp hearing we are forwarding your case to appeals a final_determination on the offer will be issued by appeals in conjunction with the cdp case any payments made with your offer will be applied to your tax_liability and will not be returned to you the letter states that the offer-in-compromise specialist’s workpapers were enclosed with it the irs contends that it mailed the letter and presumably the workpapers to drilling drilling contends the irs did not send him the letter or the workpapers on date settlement officer taylor-white made the following notes in the irs’s files about drilling’s offer-in-compromise reviewed rejected offer_in_compromise brief bio tp is unmarried tp i sec_49 yrs old resides in non-cp state lrf shows dependent but f433-a show dependent oe allowed in h h review of computer transcripts no open exam ci audits csed issues tp submitted an amended tx return for cdp txpd since initial analysis amended tax_return reduced tx liab to dollar_figure leaving a credit of dollar_figure bal due for cdp tx pds is now dollar_figure with non-cdp tx pds the total bal due is dollar_figure thru cfink jeanette parham level a caf 5005-81078r contact cause of tax liab insufficient fit and or ftp est tx pymts compliance tp is in compliant sic w filing_requirements lrf inoles no x-ref irptrl irptrl show dollar_figure medicare wages here and elsewhere we refer to the commissioner of internal revenue respondent in this case as the irs previous st current st th liens lien has been filed on cdp tx pds basis tp submitted a datc offer to compromise single tx liab for tx pd s per oe’s wksheet tp owed for only tx liab was dollar_figure current balance due dollar_figure thru terms tp offered to pay dollar_figure short-term deferred payment dollar_figure submitted w offer bal of dollar_figure payable dollar_figure on the of each month for a total of months application fee tp submitted dollar_figure application fee funds applied w dpc to txpd tipra tp provided dollar_figure tipra pymt applied w dpc to txpd reason for rejection rejection based on rcp from nre in assets and future income aet net eqty in assets dollar_figure iet dollar_figure in discretionary income coic rcp dollar_figure due to cdp oe did not mail a formal rejection of offer to tp rejection was subject_to appeals review no f13711 provided by tp poa listing appeal issues appeals position i reviewed the oe’s case history worksheets and concur with the rejection recommendation oe worked the case under streamlined criteria per oe there were no significant discrepancies between tp’s claimed figures on the f433-a internal sources so oe allowed tp’s claimed figures plan of action attempt to contact tp via telephone to discuss an ia as a possible collection alternative on date settlement officer taylor-white prepared a letter to drilling the letter said i have reviewed the case file and the information you previously submitted to the offer examiner the offer examiner’s preliminary decision was to reject your offer based on your reasonable collection potential i’ve enclosed a copy of the offer’s worksheets for your review review the worksheet and provide the form addressing the disagreed items provide documentation supporting your position on the items that you do not agree with appeals sic preliminary determination is to sustain the rejection of your offer my review of the offer examiner’s worksheet shows that you were practically allowed all claimed expenses on your form 433-a please provide the above information by date note my preliminary determination is to sustain the filed notice_of_federal_tax_lien due to failure to provide documentation that with drawing sic the lien will facilitate the collection_of_taxes if you wish to provide additional information for me to consider a lien withdrawal please do so by the above deadline date fyi the criteria for a lien withdrawal under a direct debit installment_agreement ddia eligibility requirements for a ddia lien withdrawal the current amount you owe must be dollar_figure or less if you owe more than dollar_figure you may pay down the balance to dollar_figure prior to requesting the lien withdrawal to be eligible your direct debit installment_agreement must full pay the amount you owe within months or before the collection statute expires whichever is earlier you must be in full compliance with other filing and payment requirements the irs contends that it sent a copy of the letter to drilling and another copy to parham the irs does not take a position on when it sent the letter which is dated date settlement officer taylor-white’s notes say she mailed the letter on date drilling contends that although the letter was dated date it was not mailed until date drilling also contends that neither he nor parham received the letter until after the date response date given by the letter and that when they did finally receive the letter the offer-in-compromise specialist’s workpapers were not enclosed we need not determine when the irs sent the letter or whether it enclosed the workpapers with the letter because the appeals_office provided the workpapers to drilling in during the supplemental hearing it held pursuant to the remand by this court on date parham left a voice message with settlement officer taylor-white stating that she had just recently received the letter dated date and that she had never received the workpapers concerning the irs’s review of drilling’s offer-in-compromise settlement officer taylor-white wrote in her notes s he left voice messg stating that she recd my addtl info ltr the 1st of the yr the deadline to respond wa sec_12 she also stated that the oe’s wksheets were not sent as stated in my ltr her notes indicate that she tried unsuccessfully to telephone parham twice but do not indicate that she sent parham another copy of the offer-in-compromise specialist’s workpapers on date the appeals_office issued the initial notice_of_determination the notice stated that because drilling had not responded to the date letter by the deadline imposed by the letter date the appeals office’s preliminary decision to reject the offer had become final the notice also stated that drilling had disagreed with the amount of his tax_liability because he was not given credit for federal_income_tax withholding for the year a review of the irs records showed that drilling had been given credit for the withholdings and there was no longer a balance due for the appeals_office sustained the filing of the notice of lien on date the irs contends its date letter to drilling which was purportedly accompanied by a copy of the offer-in- compromise specialist’s workpapers was returned to it by the u s postal service with a note stating that it had been refused by the recipient drilling contends that the irs never sent the letter to him we need not determine whether the irs sent the date letter to drilling because the appeals_office gave drilling a copy of the offer-in-compromise specialists’s workpapers in when it held the supplemental hearing pursuant to a remand by this court drilling’s petition the court’s remand order and the supplemental collection-review hearing on date drilling filed the petition challenging the date notice_of_determination in the petition drilling alleged that parham never received the workpapers in its entirety the petition states taxpayer met criteria to have offer_in_compromise accepted irs failed to provide documentation with notice of time to comment and did not provide notice of time to comment timely by the time taxpayer’s representative received the incomplete notice notice without worksheet that it alleged was included the time to respond had elapsed to this day other than the notice declining the offer_in_compromise taxpayer has received no explanation of the denial taxpayer submitted a schedule showing that the expenses_incurred for necessaries and under other government withholding orders consumed all of the income of taxpayer for this reason the dollar_figure per month to pay all taxes without penalties is reasonable on date the irs filed a motion to remand the case in the motion the irs stated while the respondent the irs does not admit that the workpapers in question were not in fact sent to the petitioner the administrative file does not definitely establish that the workpapers were re-mailed to the petitioner after he requested same through his attorney the motion continued accordingly respondent will provide a copy of the workpapers to petitioner’s counsel and requests that the case be remanded to the settlement officer to allow the petitioner to address the issues raised in the workpapers the motion advised that drilling had no objection to the granting of the motion on date the court granted the motion to remand it ordered the case remanded to respondent’s office of appeals for the purpose of affording petitioner an administrative hearing pursuant to sec_6330 on date settlement officer linda a hartfiel in the appeals_office sent a letter to drilling advising him that she had been assigned his collection-review case on remand from the tax_court settlement officer hartfiel enclosed with the letter the date letter from the irs offer-in- compromise group and the workpapers that had been created by the offer-in- compromise specialist on date settlement officer hartfiel had a face-to-face conference with parham settlement officer hartfiel made the following notes regarding the conference met with poa at the appointed time to discuss remanded cdp ln case she received the package i mailed out that contained the preliminary determination from moic dated issues discussed iet aet poa wants tp’s financial condition at the time the tax became due considered not current i explained the following to the poa datc oic’s are calculated based on current ability to pay not past that is the law we reviewed the aet and poa disputed the fact that the service would be entitiled sic to the tp sec_401 k i advised even if we took that off the aet the tp can full pay the liability poa admitted the tp is making decent money but was adamant that the offer be calculated on when he was making minimum wage i told her that was not possible the law is clear current income assets are what are considered in this type of offer i advised the poa that agreed with the preliminary decision and the offer is rejected i suggested the tp enter into an guaranteed streamline installment_agreement to full pay the liability payments could be as low as dollar_figure per month poa said that is not possible because she doesn’t think the tp owes the amount i told her dollar_figure she thinks the service has not given the tp credit for all of his payments and has continued to charge him too much interest i provided her with transcripts for which included non cdp years but we reviewed only the cdp years poa stated they filed the offer because the so said she had to have it to not file the nftl this is not correct because the tp got into appeals after the lien was filed the filing gave him cdp rights the poa had her facts confused poa disputed the amount on the lien for i explained the dollar_figure was the uba and what that meant i reviewed the transcript with her item by item pulled intstb added up the interest and penalty charges and repeatedly tried to explain how balances are paid poa is convinced that the service is playing a shell game on the taxpayer and has charged him too much interest i asked what that meant and she said when the taxpayer only owes dollar_figure and the service collected more than that amount the taxpayer can’t win i explained uba again as well as accrued penalty and interest poa staed sic they filed the offer to pay the tax and have penalty and interest abated i explained that is not the purpose of a datc offer which settles all or nothing i explained interest is required to be charged by law with the exception of erroneous refunds and ministerial acts poa said there were errors made i defined ministerial_act as more than a mere mistake it must be egregious on the service’s part and is difficult to qualify for i concluded that this taxpayer doesn’t have any ministerial reason for interest abatement i asked what is penalty reasonable_cause and she said you shouldn’t kick a dog when its sic down and then added that he couldn’t pay the taxes i told her neither reasons fell under reasonable_cause but if she wanted to provide me with a written_statement i would consider it she said she has never been asked for that before i told her it was up to her to provide the information or not after much discussion back and forth where i tried to relay the various charges and credits i asked the poa what she wanted she said she wanted me to tell her where to find the factors for interest and penalty calculations that the service used i told her instructions to and pub are useful in how the charges are assessed as far as the factors use irs gov search iengine sic to see what she could find i explained i used the official transcripts to determine interest and penalty charges and don’t need factors to do so poa then asked about credit interest on the credit periods and wanted me to calculate credit interest for the taxpayer i told her that first he may or may not be entititled sic to it and second i didn’t know how to calculate this amount as it would be automatically generated if warranted finally we agreed that i would telephone poa 00am to see if she is in agreement with the interest charges on if she is she thinks an ia may be agreeable if not i will explain she can file a claim outside the scope of this appeal besides abatement poa also brought up the new issue that an oic was filed she showed me her copy of the f656 and said she never heard anything about the offer i reviewed the transcripts and found no offer pending around the same time but did see request for ia i told her the oic was really an ia request poa said they told her to pay dollar_figure and they did on the offer i told her dollar_figure was an ia fee and that the offer was an ia request as all issues were addressed the conference was closed during the face-to-face conference settlement officer hartfiel asked parham for a written_statement from drilling explaining why the appeals_office should abate penalties and interest however drilling did not submit a written_statement - - drilling disputes that settlement officer hartfiel made this request the evidence supports the proposition that settlement officer hartfiel made such a request first settlement officer hartfiel’s notes quoted above point state i f she wanted to provide me with a written_statement i would consider it she said she has never been asked for that before i told her it was up to her to provide the information or not furthermore at trial settlement officer hartfiel testified we discussed penalty and interest and i told ms parham if--you know if she felt strongly about that while interest is required_by_law if she wanted to submit a written_statement for reasonable_cause of abatement of penalty and interest you know i would certainly consider a written_statement but that a penalty abatement request needed to be in writing to me and she took that under advisement in its opening brief the irs proposed the following finding of fact during the supplemental collection_due_process_hearing settlement officer hartfiel requested that petitioner’s counsel submit a written_statement concerning the petitioner’s request that interest and penalties be abated in support of this proposed finding of fact the irs cites settlement officer hartfiel’s notes her testimony and other portions of the record in his answering brief drilling objects to the proposed finding of fact giving the following reason with the exception of documents expressly prepared for litigation and self serving testimony no documentation or letter to petitioner requested additional information related to the abatement of interest and penalties an offer_in_compromise by definition is to compromise the taxpayer’s liability without regard to whether it is original tax or penalties and interest petitioner submitted an offer_in_compromise which by its nature requests that part of the liability as calculated by the internal_revenue_service be abated in exchange for payment drilling’s objection lacks merit both settlement officer hartfiel’s notes and her testimony make clear that the request for a written_statement was not a written request it is therefore irrelevant to the validity of the proposed finding of fact that no documentation or letter contained this request furthermore drilling’s objection that his offer-in-compromise included a claim_for_abatement of interest continued concerning the abatement of interest and penalties during the consideration of the supplemental collection_due_process_hearing on date settlement officer hartfiel made the following notes in her files checked aoic for prior offers referencing the one the poa said was sent in no record of any prior offer only the current one that was rejected checked ams determining acs levied then tp wanted dollar_figure ia around which is about the same time the poa says files the offer as i told the poa during the conference poa offer was an ia request the initial ia couldn’t be granted because the tp hadn’t file sic all of his returns on date settlement office hartfiel spoke with parham on the telephone hartfiel made the following notes in her file about the conversation we discussed the first offer that i agreed with her turned out to be an ia that tp defaulted on when he didn’t file his returns i explained again why the current oic couldn’t be recommended for continued and penalties does not respond to the irs’s proposed finding of fact which concerns what settlement officer hartfiel asked of drilling at the supplemental hearing not the nature of drilling’s offer-in-compromise drilling’s objection is evasive and nonresponsive drilling disputes this fact on the ground that his offer-in-compromise form which he characterizes as an exceptional circumstances statement constituted a written_statement concerning the abatement of interest and penalties we disagree first drilling faxed his offer-in-compromise form on date his form could not have been a response to the appeals office’s request for a written_statement made during the supplemental hearing on date second drilling’s offer-in-compromise form explained why he could not pay the penalties and other liabilities not why he was not liable in the first place both in timing and substance the offer-in-compromise form is not a response to settlement officer hartfiel’s request for a written_statement concerning the abatement of interest and penalties accepted assets income are greater than balance due even if all assets are discounted 401k--mainly the tp can pay dollar_figure per month which would full pay the dollar_figurek balance due within the csed i asked the poa if she wanted an ia and her ressponse sic was she doesn’t believe the liabiity sic is correct because the transcripts are wrong she started discussing which is not part of the cdp and brought up the fact that her actuarial_tables differed from the transcripts i told her those transcripts are what i rely on and if she felt there were incorrect penalty or interest charges or payment dates she could file a form_843 claim_for_refund through normal channels the poa declined the ia and i told her that i would issue the supplemental nod and since there were no other issues the conference was concluded on date parham sent a letter to the counsel for the irs the letter stated this letter is written exclusively for the purposes of settlement negotiations with all of the rights and privileges attached thereto i had such great hopes for the administrative hearing but to no avail although ms hartfiel's title is settlement officer settlement as it is generally defined in legal venues did not appear to be her goal i understand that we are tasked with a joint status report on or before date i am literally out of the continental us until date a day that i will probably spend reacquiring pets from boarding facilities and unpacking i am by notice to all courts but this one which i will try to remedy before i leave on vacation from may to date this trip has been planned for more than a year i did not expect not to reach a mutual agreement on this one it is for that reason i am providing you this letter to attempt to discuss some of the issues here that the appeals officer was not willing to discuss some background in mr drilling received a notice_of_intent_to_levy with regard to and in response and because of the legal issues he had been involved in for some years he filed an offer_in_compromise rather than accepting the offer the irs set up a payment plan you will see notations of that in the account transcripts the irs was to draft the monthly installments of dollar_figure and change at the time of the installment_plan the intent to levy showed the following tax_liabilities 2003--dollar_figure including penalty and interest to 2004--dollar_figure including penalty and interest to and 2005--dollar_figure including penalties and interest as of on date mr drilling filed the first offer_in_compromise offering dollar_figure over five years at the rate of dollar_figure per month transcripts report this as a payment agreement although no acknowledgment was ever sent out by the irs interest and penalties continued to accrue when the second lien was noticed and the administrative due process hearing was held with ms taylor-white she indicated that the installment_plan had been terminated for non-pay the non-pay does not now appear to be true what does appear to be true is that none of the payments were timely credited against or tax_year went from a collection amount of dollar_figure to an overpayment of dollar_figure with no interest credit this amount was applied in lump sum to on date two years after alleging that payments had not been under the payment agreement during those two years was charged with both interest and late payment penalties monthly on amounts that were sitting in because the irs had applied more payments than were necessary to pay mr drilling is not in control of how the irs allocates payments he makes under agreements the accounting is strictly in the hands of the irs moving on when a notice_of_federal_tax_lien filing was received from a your office in dated sic date the lien indicated the following amounts a 2004--dollar_figure b 2005--dollar_figure and c 2007--dollar_figure sic following the request for administrative hearing and filing the offer this grew by a 2004--dollar_figure b c 2006--dollar_figure d and e 2008--dollar_figure of these amounts dollar_figure were penalties and interest on and just since the notice of lien looking at just and the total requested at the time of the second oic was dollar_figure mr drilling offered dollar_figure at the rate of dollar_figure per month and paid the initial fee of dollar_figure then set out making payments initial payments were not made because we did not know to where or whom until the ms taylor-white provided guidance on this matter well after the initial administrative due process hearing the year has not been mentioned in this because it was actually more than fully paid in fact it had a credit of dollar_figure again on which no interest was accrued or paid the irs had failed to post his withheld tax to the return our position the irs fresh_start installment_agreement publication indicates that the payment plan at the time the second oic was submitted had to be repaid within years collection process publication provides that an offer_in_compromise may be requested if you cant's sic pay the amount you owe in full or through installments publication also provides that form_656 is appropriate if you are unable to pay the amount due have an economic hardship or other special circumstances that would cause paying the amount due to be unjust the offer_in_compromise made by mr drilling never requested a reduction in taxes only the penalties and interest because he was having his earnings claimed by so many government entities we provided and the irs has accepted the expenses and income of mr drilling at the time of submission that showed his left over income for payment to the irs was dollar_figure per month a five year payout on dollar_figure would be dollar_figure per month more than three times the amount available this does not include current taxes that have yet to be reported moreover mr drilling were sic able to show the irs that the debts of mr drilling included collections by the state of texas that if unmade could affect his liberty a criminal restitution order collected by probation and child_support garnishments of more than dollar_figure month another debt that if unpaid could affect his liberty without his liberty mr drilling would be unable to pay the irs mr drilling has one and only one asset of any size which is a qualified_retirement_plan even form_656 booklet warns of future tax implications if a 401k is used to pay past taxes and to contact the irs or a tax advisor before doing so yet this asset is pointed to as a means for mr drilling to pay back taxes by ms hartfiel generally retirement plans are not seizable according to publication nor is there any guarantee he is vested or has the right to make a loan or distribution it is for these reasons that mr drilling made an offer_in_compromise not a request for a payment plan i have included the schedules prepared by the irs as schedule set c for your easy review a couple of notes on the schedules as to the retirement fund backup withholding alone is in excess of dollar_figure plus the dollar_figure encumbrance and the claim that mr drilling claimed his entire monthly income as home and maintenance expense is a typographical error the calculation indicates a year payout at dollar_figure per month while the offer_in_compromise is limited to months and the payment agreement is limited to months even then with additional years of late payment and interest accruals the accounts would not be paid at the end of a ten year period either form booklet offer_in_compromise sets out that a offer which is made to repay over time must be payable within months mr drilling promised to pay and in fact did pay dollar_figure per month until he had paid dollar_figure in fact when added to other_payments which we will discuss in a moment he paid dollar_figure mostly at the rate of dollar_figure per month the exceptions to this was when ms taylor white told mr drilling that he had to come up with dollar_figure by a date certain for her to consider the oic and the dollar_figure he paid to finish paying the taxes on the tax return this amount was diverted by ms taylor-white to the return it should not have been but that is a later subject ms taylor-white and ms hartfiel have both determined that the information provided shows that mr drilling can pay the delinquency in full within a month period from the date of the a sic payment plan the problem is that payment plan is an extension of the two year offer_in_compromise payments so they are really collecting over years not regardless i obviously disagree with their math ms hartfiel was of the opinion that penalties and interest would not be compromised yet again in booklet it states if your offer is in default all compromised tax debts including penalties and interest will be reinstated if it is reinstated it had to be compromised at the time the offer was accepted i am providing you with this letter two sets of schedules schedule set a is a correction of the calculations in the transcripts provided by ms hartfiel the calculation corrects the interest calculations and the late payment penalty by applying the payments only to a year that has a tax_liability balance due and carries any credit from a prior year over to the next year with a liability balance due in the month that it becomes an overpayment this means that the recalculation ceases applying payments to a particular tax_year when the liability is paid in full and moves any overpayment to the next year with a liability in doing this only and which was an engineered liability i will explain in a few minutes have assessments still due the year was not part of the lien or the original offer but was added by ms taylor-white and was created by ms taylor-white the total of the three is dollar_figure with interest and penalties accrued to date ms hartfiel seems to feel that she is being gracious is sic offering mr drilling an opportunity to make payments of dollar_figure a total of dollar_figure as of may with increasing interest and penalties in other words pay dollar_figure per month for five more years only to have the problem continuing schedule set b takes one extra step it reverses the dollar_figure that mr drilling paid for that ms taylor-white applied to and like set a stops applying payments to the tax_year when all liabilities have been paid and carries overpayments forward or back based on the irs transcripts provided at the time the overpayment is apparent under this scenario mr drilling only has two tax years with outstanding liabilities and for a total of dollar_figure the act of applying the dollar_figure to year for which it was intended makes a difference of dollar_figure in penalties and interest there would be additional reduction in penalty and interest in if the dollar_figure could be applied as received instead of a lump sum two years later which would ripple through and reduce future years penalties and interest but that is another story and i do not have those transcripts to obtain the appropriate date for application to of all of these amounts dollar_figure represents penalties and interest on and since the notice of lien was sent out by the irs if this amount were eliminated as a result of the offer_in_compromise mr drilling would be faced with only dollar_figure under the set a scenario or dollar_figure under the set b scenario without regard to all of this at this point mr drilling has physically paid dollar_figure against a pure tax debt of dollar_figure for the years he is not a tax deadbeat just a man that had the government taking so much of his money he had nothing to live on for a few years requested resolution i really would like to put this to rest but i cannot recommend to my client that he agree to pay more than he currently owes in taxes penalties and interest to settle this is there anyway we can call it even or settle it for the dollar_figure the settlement officer would not hear of this offer however i have negotiated settlement agreements with counsel before and it is not like i do not have the calculations to back up my offer the counsel for the irs sent parham’s letter of date to settlement officer hartfiel who read the letter and made the following notes in her files i reviewed the information parhan sic sent to mora dated poa disputes the equity in the 401k as i’ve mentioned before even if the 401k amount is reduced to zero tp can full pay thru dollar_figure per month i reviewed the package of information where poa makes her argument that the tp has already paid in a lot of dollar_figuredollar_figure the amount could be less if schedule set a is used to correct the calculations in the tds transcripts i provided the calcualtions sic correct interest calculations and the late payment penalty by applying the payments only to a year that has taxes owed and carries any credit from a prior year over to the next year with a liability balance due in the month that it becomes an overpayment to the poa this means that the recalculation ceases applying payments to a particular year when the liability is paid in full and moves any overpayment to the next year with a liability schedule b takes one extra step it reversed the dollar_figure that mr drilling paid for that the prior cdp so applied to and like set a stops applying payments to the tax_year when all liablities sic have been paid and carries overpayments forward or back based on transcripts provided at the time the overpayment is apparent sic using schedule b poa states leaves tp with only tax years with outstanding liabilities and for total of dollar_figure the act of applying the dollar_figure to the year it was intended makes a difference of dollar_figure in p i there would be additional reduction in p i in if the dollar_figure could be applied as received instead of a lump sum two years later which would ripple through and reduce future years p i but that is another story and she states she doesn’t have the transcripts to to sic obtain the appropriate date for application to of all of these amounts dollar_figure represents p i on since the notice of lien was sent out by irs if this amount was eliminated as a result of the oic the tp would be faced with only dollar_figure under set a or dollar_figure under set b poa adds that tp has paid dollar_figure against pure tax debt of dollar_figure for he is not a tax deadbeat just a man that had the government taking so much of his dollar_figuredollar_figurethat he had nothing to live on for a few years poa’s requested resolution while she would like to put this to rest but she cannot recoomend sic to the tp that he agree to pay more than he currently owes in taxes penalties interest to settle this is there anyway we can call it even or settle for the dollar_figure she concludes by saying the so me would not hear of this offer however poa states she has negotiated settlement agreements with counsel before and it is not like i do not have the calculations to back up my her offer while this is the first time i’ve seen or heard this specific amount dollar_figure the poa is correct it is not an agreeable amount i completed decision ia without consdering sic the years of credits dollar_figure on dollar_figure on dollar_figure on to toal sic dollar_figure tp will full pay dollar_figure per month on with the credit i estimated the taxes would be paid months earlier or in fact decision ia shows dollar_figure per month would full pay the liability see the decision ia in the case file i checked the dollar_figure pymt poa states was intended to on rtr it is a money order and no designation is made on the payment i checked the cdp carats and the prior so noted in her tp did not have any issue with the tax_liability on and for the so gave the tp an opportunity to file an amended_return which they did and the tax was reduced as reflected on idrs with current dollar_figure- credit this was due to math error where tp didn’t include form w2 or other document for fit claimed since the cdp periods are all self filed and tp filed amended_return for the taxpayer is precluded from raising the liability as an issue in this cdp hearing regarding the poa’s now raising the liabilility sic as an issue the cdp years are all self filed returns was adjusted based on the amended_return filed by the tp because this year had math error meaning the tp did not include the w2 or other document claiming fit with the tax_return the irm states valid assessment - self filed return where assessment of the tax is based on a self-filed return it is sufficient to rely on the tc on idrs command_code txmod to confirm the validity of the assessment if the taxpayer disputes the liability on the self filed return see irm liability issues and relief from liability self-filed returns furthermore self-filed returns if a taxpayers disputes the liability on a self-filed return provide them with a deadline of at least calendar days to file an amended_return with you if the taxpayer fails to amend the return after disputing the liability note the opportunity offered to address liability in the attachment to the determination or decision letter appeals can reduce the liability on a self-filed return there is no statute_of_limitations for requesting abatement but there is refund statute expiration date for credits and refunds in sec_6511 my determination based on the analysis above is that an offer_in_compromise cannot be recommended for acceptance because he can full pay the ia was declined the new issues of the liability are precluded because the taxpayer was provided a prior opportunity to raise the liability as an issue on date the appeals_office issued a supplemental notice_of_determination sustaining the filing of the notice of lien attached to the supplemental notice was the following text attachment to supplemental notice_of_determination type of tax cdp_notice date tax period dollar_figure total owed through summary and recommendation the case was remanded by the court to provide the taxpayer with the offer_in_compromise calculations used by the memphis campus settlement officer to reject the taxpayer’s dollar_figure offer_in_compromise submitted within the collection_due_process system the terms were dollar_figure a month for months for income_tax year sec_12 and the taxpayer timely filed a collection_due_process cdp hearing request under internal_revenue_code irc sec_6320 in response to the letter notice_of_federal_tax_lien filing and your right to a hearing the automated collection system issued the notice on date by certified mail return receipt requested the last day to timely file an appeal was date the taxpayer’s appeal on form was postmarked date and received on date therefore the protest was timely while the taxpayer disagreed with the filing of the notice_of_federal_tax_lien no collection alternative such as a bond was proposed instead the taxpayer submitted an offer_in_compromise for dollar_figure on date if the offer was accepted the notice_of_federal_tax_lien would be automatically released after all of the payment terms were met however the preliminary evaluation revealed that the offer_in_compromise should be rejected because the taxpayer could full pay the taxes the notice_of_determination stating this was dated date the taxpayer timely filed his petition taking his case to tax_court because he never received the preliminary offer_in_compromise calculations respondent agreed to remand the case to appeals in order to assure that the taxpayer received the workpapers in question as well as provide him the opportunity to discuss them with a settlement officer the tax_court granted respondent’s motion and ordered that the taxpayer would receive a supplemental hearing the case was remanded to houston appeals houston appeals conducted the supplemental hearing on date in a face to face meeting at the houston appeals_office with representative r jeanette parhan sic as a follow up another conference was held by telephone on date it was determined that the taxpayer’s original offer amount of dollar_figure was correctly rejected the taxpayer can full pay the liability therefore the offer_in_compromise is rejected the taxpayer was offered the collection alternative of an installment_agreement but declined for the cdp periods above the taxpayer owes dollar_figure figured through date this doesn’t take into account the dollar_figure and dollar_figure credits on the date and date periods respectively there are other balances owing of dollar_figure figured through date that are not part of this cdp case brief background the memphis tn campus appeals unit was assigned the original notice_of_federal_tax_lien file the settlement officer held the hearing on date on date the form_656 offer_in_compromise as well as supporting documents were faxed to the settlement officer on date the centralized offer_in_compromise group sent the taxpayer information that they had preliminarily determined that the offer should be rejected then the memphis settlement officer reviewed the preliminary determination on date her evaluation was that the preliminary decision was correct and that the offer should be rejected the settlement officer communicated the rejection in a letter to the taxpayer and representative on date copies of the workpapers prepared by the centralized offer_in_compromise unit were included in the mailing however after several attempted telephone contacts between the settlement officer and representative r jeanette parhan sic were unsuccessful the notice_of_determination sustaining the notice_of_federal_tax_lien and rejecting the dollar_figure offer_in_compromise was sent on date as a result the taxpayer timely filed his petition to tax_court where the case was remanded on respondent’s motion settlement officer linda hartfiel was assigned the remanded case on date the court required that the petitioner be provided with a new hearing to discuss the issues raised in their collection_due_process proceeding in particular the petitioner was to be provided a copy of the work papers used by the initial settlement officer in memphis these documents were used to determine that the taxpayer was not entitled to settle his income_tax debt through an offer_in_compromise as requested during the initial collection_due_process_hearing then the petitioner was to be provided with an opportunity to discuss the matter raised in the work papers the deadline for this action was date the settlement officer testified that was an error and the correct year was drilling does not challenge the supplemental determination on the basis of this error when ms hartfiel was unable to reach the representative by telephone she mailed the petitioner and representative a letter on date the correspondence contained the date preliminary determination and workpapers as required by the court in addition three possible hearing dates were provided to further assist the taxpayer in understanding why the offer_in_compromise was rejected after leaving daily voice mail messages with the representative ms parhan sic returned ms hartfiel’s call on date the date in person meeting was agreed upon for noon the hearing took place as scheduled the date offer_in_compromise charts were discussed in detail as the representative provided no new information to change the outcome of the offer_in_compromise figures the determination was that the offer_in_compromise was correctly rejected in addition the notice_of_federal_tax_lien was sustained legal and procedural requirements this settlement officer verifies that she has had no prior involvement with respect to the specific tax periods either in appeals or compliance the collection statute has been suspended the collection_period allowed by statute to collect these taxes has been suspended by the appropriate computer codes for the tax periods at issue collection followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances issues relating to the unpaid liability initially on the form request for a collection_due_process_hearing for the taxable years and the taxpayer stated that he originally requested an offer_in_compromise the taxpayer also wrote on the form that he had arranged for installment payments that were not deducted under multiple court ordered payments during the telephone hearing held by the memphis settlement officer on date the representative challenged the tax_liability this was because the taxpayer indicated he had not received credit for the federal income withheld that year the taxpayer was given the proper time to file an amended income_tax return for this resulted in the taxpayer receiving credit for his withholding and the liability extinguished the memphis settlement officer documented that the taxpayer did not raise any liability issues for or as mentioned before on date the dollar_figure offer_in_compromise was faxed to the memphis settlement officer after the preliminary determination was made to reject the offer appeals agreed with the centralized offer_in_compromise initial call the notice_of_determination was issued resulting in the case being remanded to appeals during the supplemental hearing held by settlement officer linda hartfiel the date charts were verified received by the representative and discussed in detail however the representative did not understand why the taxpayer’s offer_in_compromise was not accepted by the service ms hartfiel explained that an offer is compromised sic of two components equity in asset sec_2 money left over at the end of the month after basic living_expenses are paid after verifying the taxpayer’s financial condition had not changed the representative was told the reasons that the offer_in_compromise was rejected in addition the notice_of_federal_tax_lien was also reviewed of the many issues raised during the supplemental hearing one of note was that the representative wanted the offer calculated based on the taxpayer’s past financial condition she insisted that the offer be calculated to compute his ability to pay using the income that the taxpayer earned in the years that he was trying to compromise appeals explained that when an offer such as this is filed the requirement is that the taxpayer’s current financial condition be evaluated offer_in_compromise discussion by applying this standard appeals determined that the taxpayer has equity in assets as well as a monthly surplus of funds that allows him the ability full pay the taxes specifically the taxpayer has an investment retirement account valued for offer_in_compromise purposes at dollar_figure this amount alone is more than the liability however the taxpayer has other assets to total dollar_figure on top of the assets the taxpayer can pay dollar_figure a month after meeting basic living costs this is based on income of dollar_figure and monthly ordinary and necessary expenses of dollar_figure when the total of the offer_in_compromise calculations exceeds the tax_liability the taxpayer will not receive an offer_in_compromise additional issues raised relating to the unpaid liability ms hartfiel accommodated every request for information well above the court’s requirements for example when the representative questioned the amount of penalty and interest charged computer computations reflecting these charges were provided when the representative wanted additional time to consult actuarial_tables regarding the accuracy of the charges ms hartfiel obliged ms parhan sic however when ms parhan sic raised the taxpayer’s liabilities for the taxable years and ms hartfiel advised her that she was precluded from doing so this is because the taxpayer previously had the opportunity in the date hearing to raise any liability issues at that time she raised as an issue the memphis settlement officer clearly documented that the taxpayer did not raise any liability issues for or furthermore the representative tried to raise issues that were not part of either the initial cdp hearing or raised by the taxpayer in his petition before the tax_court even though the taxpayer can pay the liability in full ms hartfiel offered the collection alternative of an installment_agreement on several occasions to the taxpayer through his representative ms parhan sic the acceptable minimum monthly payment amount was dollar_figure each time the offer was declined finally the representative sent respondent’s counsel david mora correspondence dated date mr mora received the information on date in it ms parhan sic requested that the attorney get involved with the case this is because the supplemental hearings did not achieve the outcome ms parhan sic wanted in general as office_of_chief_counsel does not involve itself in the issues of collection_due_process cases the correspondence was provided to ms hartfiel for review ms hartfiel considered all of the information submitted however the documents did not change the fact that the offer_in_compromise is not a viable option for the taxpayer furthermore the taxpayer declined the offer of an installment_agreement of dollar_figure per month appeals met the court requirements of the remanded cases two hearings were held with the representative where the rejected offer_in_compromise was discussed in detail the taxpayer’s current financial condition has not changed to his detriment since the taxpayer can full pay the representative was advised that the offer_in_compromise was rejected furthermore the collection alternative of an installment_agreement was declined the representative’s request in her date correspondence to call it even or settle for dollar_figure is denied the settlement officer reviewed the criteria to withdraw a notice_of_federal_tax_lien under sec_6323 no information or documentation was submitted confirming that withdrawal of the lien would facilitate collection lien withdrawal sec_6323 gives the service the authority to withdraw notices of federal_tax_lien under certain circumstances the nftl may be withdrawn under the following conditions a the filing of the notice was premature or otherwise not in accordance with the services administrative procedures b the taxpayer entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise c withdrawal of such notice will facilitate the collection of the tax_liability or d with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of such notice would be in the best interest of the taxpayer as determined by the national_taxpayer_advocate and the united_states none of these conditions have been met therefore there is no basis for withdrawing the lien no additional issues were raised balancing efficient tax collection with concern regarding intrusiveness irc section sic c c requires that the settlement officer determine if the filed notice_of_federal_tax_lien balances the need for efficient collection of the taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary no collection alternative to the tax_lien was proposed by the taxpayer the irs followed proper procedures in filing the tax_lien the filing of a tax_lien was necessary to protect the government’s interest against third party creditors it is the determination of appeals that the filed tax_lien balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern the action is no more intrusive than necessary conclusion the supplemental hearing was held as directed by the court with the petitioner given the opportunity to receive and discuss the offer_in_compromise computations that were used when the memphis settlement officer determined rejection was the correct decision the outcome of the hearings was that the dollar_figure offer dated date was correctly rejected and the decision is sustained in addition the filing of the lien is also upheld as it is needed to protect the government’s interest against other creditors trial on date the court notified drilling and the irs that the case would be tried during the trial session beginning date in houston texas on date the first day of the trial session the irs filed a motion to dismiss the case on grounds of mootness as to the tax years and on date drilling filed a response to the motion the court reserved ruling on the motion on march and the court held the trial after the trial the parties filed simultaneous opening briefs and then simultaneous answering briefs in his opening brief drilling attached various documents provisions of the internal_revenue_manual portions of the internal_revenue_code irs publications an irs news_release and internal irs memoranda the irs moved to strike these attachments to his brief on the grounds that they are irrelevant are not in the trial record and were not provided by drilling to counsel for the irs before trial opinion in his opening brief drilling identifies three errors that he contends were made by the appeals_office failing to release the lien for mishandling his dollar_figure offer-in-compromise and failing to correct the amounts of his tax_liabilities we discuss each of these alleged errors in turn withdrawing notice of lien or releasing lien for on date the irs filed a notice of lien to collect income-tax liabilities from drilling for tax years and drilling contends that the lien was premature or otherwise not in accordance with administrative procedures of the secretary that it was improperly filed and complains that the irs has yet to release the lien in support of his arguments drilling relies on the following factual propositions in date he filed his tax_return reporting the amount of tax that had been withheld from his wages for he attached to this return his form_w-2 from his employer showing the amount of withholding we have found however that he did not attach the form_w-2 taylor-white the settlement officer who handled the initial collection- review hearing confirmed that drilling had not been given credit for the withholding the irs’s responses to these arguments are threefold first the irs argues that when the notice of lien was filed drilling was not entitled to the withholding credit for the taxable_year because he refused to provide respondent the irs with substantiation for this credit the notice of lien was filed on date it was not until date the irs argues that drilling provided settlement officer taylor-white’s notes of the date teleconference state r eview of irptrl txmod for show tp wasnt sic given credit for dollar_figure of fit substantiation for the credit on date parham faxed a form_w-2 to the appeals_office reflecting that drilling’s employer had withheld dollar_figure from his wages for federal_income_tax at some point thereafter the irs credited drilling dollar_figure for the irs concludes that t he lien met the requirements of sec_6323 with respect to the taxable_year at the time it was filed second the irs contends that drilling did not raise the arguments at the administrative level third the irs contends that the case should be dismissed as moot as it relates to the year it contends that it has determined that drilling has fully paid his liability for the tax_year that as a matter of law once respondent concedes that there is no unpaid liability for the year in dispute upon which a lien or levy could be based the case is moot and that the irs does not need to or intend to take collection action with respect to drilling’s liability in its opening brief the irs states in this case the petitioner drilling appears to contend that the notice_of_federal_tax_lien was filed prematurely with respect to the taxable_year because during the initial collection_due_process_hearing the respondent the irs conceded the petitioner’s liability for that period it asserts t he petitioner did not raise this issue during the collection_due_process_hearing or the supplemental collection_due_process_hearing drilling contends that he did raise the arguments for this legal proposition the irs cites chou v commissioner tcmemo_2007_102 slip op pincite citing 126_tc_1 a taxpayer’s liability for a tax is initially established when the irs makes a bookkeeping entry called an assessment sec_6203 assessment is made by recording the liability of the taxpayer in the office of the secretary_of_the_treasury see michael i saltzman irs practice procedure para 14a pincite rev 2d ed updated to a taxpayer’s liability for a tax is established by an assessment of the tax after the irs assesses tax it must demand payment of the tax sec_6303 the demand must be made within days of assessment id if the taxpayer ie the person liable to pay the tax fails to pay the tax after payment is demanded a lien is imposed in favor of the united_states on all the taxpayer’s property by operation of sec_6321 sec_6322 provides that the lien imposed by sec_6321 arises once the irs has made an assessment the lien continues until the liability for the amount assessed is satisfied or becomes unenforceable by reason of lapse of time sec_6322 under sec_6321 a lien is imposed only if the person is liable to pay the tax for sec -6321 purposes a person is liable to pay a tax if the tax is assessed see michael i saltzman irs practice procedure para pincite rev 2d ed updated to sec_6321 and sec_6322 have been interpreted to make assessment a precondition of the lien william d elliot federal tax collections liens and levies para pincite to 2d ed although sec_6321 does not mention assessment the mainstream view is that sec_6321 and sec_6322 are read together and thus a tax_assessment is required before a tax_lien is created the lien imposed by sec_6321 does not transfer custody of the property to the federal government william d elliott federal tax collections liens and levies para pincite 2d ed saltzman supra para 14a pincite- rather it establishes the priority of the government’s rights to property over the rights of the taxpayer and certain types of creditors see 184_f3d_725 8th cir unfiled federal_tax_lien prevails against subsequent unperfected state tax_lien 303_f3d_911 8th cir federal_tax_lien based on assessments occurring in and took priority over claim of private creditor whose lien was perfected in steven r mather paul h weisman federal tax collection procedure--liens levies suits and third party liability 637-2d tax mgmt bna at a-5 once the lien arises the irs can seize the property subject_to the lien through its levy power the filing of a notice of lien an action discussed later also does not transfer custody of the property to the government elliott supra para pincite like many of the statutory provisions governing federal tax collection the statute authorizing the irs to levy does not refer to the irs but to the secretary which means the secretary_of_the_treasury and his delegates see sec_7701 and a i in practice the secretary has delegated the tax collection powers to the irs see eg sec_301_6331-1 proced admin regs for simplicity we refer to the irs rather than the secretary when referring continued sec_6331 sec_6332 saltzman supra para 14a pincite to the property is then sold see sec_6335 sec_6342 as an alternative to seizing the property the government can convert its tax_lien into money through a lien- foreclosure suit a type of action established by sec_7403 see saltzman supra para 14a pincite rev ed updated to explaining why the government might proceed by a lien-foreclosure suit rather than seize property through levy sec_7403 provides that the attorney_general may direct that a civil_action be filed in u s district_court to enforce the lien of the united_states under the internal_revenue_code the u s district_court will finally determine the merits of all claims to and liens upon the property and where a claim or interest of the united_states therein is established may sell the property and distribute the proceeds to the united_states and other claimants sec_7403 the lien imposed by sec_6321 is not valid against four types of persons purchasers security-interest holders mechanic’s lienors and judgment-lien creditors until the irs files a notice of lien sec_6323 the irs files the continued to those collection statutes before it can make the levy though it must give the taxpayer days to request a collection-review hearing with its appeals_office sec_6330 b notice of lien with the government of the state or local area in which the property is located sec_6323 the notice is a public document elliott supra para pincite it serves as a warning to subsequent purchasers or lenders that those persons’ interests in the property will be lower in priority than the interest of the united_states id saltzman supra para 14a pincite sec_6323 provides that the irs may withdraw a filed notice of lien in various circumstances one of which is if the irs determines that the filing of such notice was premature or otherwise not in accordance with administrative procedures of the secretary_of_the_treasury sec_6323 the irs withdraws a notice of lien by filing a notice of lien withdrawal with the same governmental office with which it filed the notice of lien sec_6323 the effect of withdrawing the notice of lien is that the relevant internal_revenue_code provisions are applied as if the withdrawn notice had not been filed id sec_6325 requires the irs s ubject to such regulations as the secretary_of_the_treasury may prescribe to issue a certificate of release of any lien imposed with respect to any internal revenue tax not later than days after the day t he secretary ie the irs finds that the liability for the amount assessed together with all interest in respect thereof has been fully satisfied or has become legally unenforceable regulations under sec_6325 provide that when a filed notice of lien lists multiple tax_liabilities the irs shall issue a certificate of release no later than days after finding that all the tax_liabilities listed in the notice of lien have been fully satisfied or have become legally unenforceable unless the taxpayer requests the issuance of a certificate of release with respect to a particular liability listed in the notice see sec_301 a proced admin regs sec_6325 provides that if the irs issues a certificate_of_release_of_lien and also files the certificate with the same governmental office with which it filed the notice of lien then the lien referred to in the notice is extinguished sec_6326 provides a in general --in such form and at such time as the secretary ie the irs shall prescribe by regulations any person shall be allowed to appeal to the secretary ie the irs after the filing of a notice of a lien under this subchapter sec_6320 to on the property or the rights to property of such person for a release of such lien alleging an error in the filing of the notice of such lien b certificate of release --if the secretary ie the irs determines that the filing of the notice of any lien was erroneous the secretary ie the irs shall expeditiously and to the extent practicable within days after such determination issue a certificate of release of such lien and shall include in such certificate a statement that such filing was erroneous see sec_301_6326-1 proced admin regs in congress amended the internal_revenue_code to require that any time the irs files a notice of lien it must offer the taxpayer a collection-review hearing also known as a collection-due-process hearing sec_6320 if requested by the taxpayer the hearing is conducted by the irs appeals_office sec_6320 the pertinent procedures for the hearing are the same as those governing hearings related to levies sec_6320 the procedures for hearings involving levies are set forth in sec_6330 first the settlement officer handling the hearing must obtain verification from the irs that the requirements of any applicable law or administrative procedure have been met sec_6330 second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy or notice of lien including challenges to the appropriateness of the collection action and offers of collection alternatives such as offers-in-compromise or installment agreements sec_6330 sec_6330 provides that the taxpayer may contest the existence and amount of the underlying tax_liability but only if he or she did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability after in 140_tc_173 we stated if a taxpayer requests a cdp hearing in response to an nftl or a notice_of_intent_to_levy he may also raise at that hearing any other relevant issue relating to the unpaid tax or the proposed levy or lien sec_6330 sec_6320 considering those issues the appeals_office is to issue its notice_of_determination see sec_6330 if the taxpayer is not satisfied with the determination of the appeals_office the taxpayer may appeal such determination to the tax_court sec_6330 in such an appeal the standard of review employed by the tax_court is abuse_of_discretion except with respect to the existence or amount of the underlying tax_liability for which the standard of review is de novo 114_tc_176 the evidentiary scope of review employed by the tax_court is de novo 123_tc_85 rev’d 439_f3d_455 8th cir that means that the court’s review is not confined to evidence in the administrative record see 124_tc_165 citing robinette v commissioner t c pincite aff’d 454_f3d_782 8th cir if the court remands a case to the appeals_office the further hearing is a supplement to the original hearing not a new hearing 130_tc_79 but the position of the appeals_office that the court reviews is the position taken in the supplemental determination id drilling’s challenge to the appeals office’s handling of the notice of lien filing for the tax_year rests on the factual predicate that he attached a form_w-2 to his form 1040ez for he contends respondent lost the requisite w-2 attached to the form_1040 when filed however as we found drilling did not attach a form_w-2 to his form 1040ez for thus we disagree with the factual predicate of drilling’s challenge ie that he filed a form along the same lines he argues it is substantiated by the record only that respondent requested petitioner to provide a form_w-2 the irs’s letter to drilling dated date stated that it had received his form 1040ez but that it needed a form_w-2 the record did not substantiate that petition sic did not provide one with the original filing only that respondent could not find the one provided w-2 we reject his challenge and hold that the appeals_office did not err in its determination as to the lien for drilling’s challenge to the appeals office’s handling of the notice of lien filing for the tax_year apparently relates to both the appeals office’s failure to withdraw the notice of lien because his contention that the lien was premature or otherwise not in accordance with administrative procedures of the secretary repeats the words of sec_6323 the provision permitting the irs to withdraw a lien notice and to the appeal office’s failure to release the lien because he complains that the irs has yet to release the lien it occurs to us that drilling could have made the alternative argument that even if he had not filed a form_w-2 the appeals_office still erred either by not withdrawing the lien filing or by not releasing the lien or both however neither party briefed this alternative argument we decline to consider the alternative argument because to do so would be to consider an issue not raised by the parties see 87_tc_463 ndollar_figure aff’d 849_f2d_1398 11th cir we entertain drilling’s actual argument that is based on his factual assertion that he attached a form_w-2 to his return but there is substantial reason to believe that the alternative argument would present different legal issues as to whether the appeals_office should have withdrawn the lien notice recall that sec_6323 provides that the irs may withdraw the filing of a notice of lien if the filing of the notice was not in accordance with administrative procedures although the parties have not supplied us with their views as to the administrative procedures governing the filing of a notice of lien one would suppose that it would not be in accordance with administrative procedures for the irs to file a notice of lien when it has determined there is no balance due the trial record suggests that--at some point after the filing of notice of lien--the irs determined there was no balance due for in date the irs made entries in its records that reflected that drilling had no liabilities for and on date the appeals_office in its initial notice_of_determination acknowledged that drilling no longer had a balance due for however sec_6323 arguably tests the procedural validity of a notice of lien at the time the notice was filed it allows the irs to withdraw a notice if the filing of such notice was not in accordance with administrative procedures emphasis added the notice of lien was filed on date thus the notice was filed before the date continued finally we consider the irs’s argument that the case is moot as to the year we disagree that the case is moot where as here the taxpayer seeks to withdraw a filed lien notice and the notice has not been withdrawn nor the lien released the case is not moot merely because the taxpayer has paid the related continued recordkeeping entries and the date notice_of_determination evincing the irs’s determination that no balance was due for as to whether the appeals_office should have released the lien we similarly observe that sec_6326 arguably tests the procedural validity of a notice of lien at the time the lien was filed it provides that if the irs determines that the filing of the notice of any lien was erroneous emphasis added it shall issue a release of the lien and although another provision sec_6325 directs the irs to release a lien if it finds the liability for the amount of the lien has been fully satisfied here the notice of lien listed liabilities for three tax years and although the irs concedes there is no liability for it contends there is a liability for the irs also concedes the liability has been paid this concession was made by the irs in this litigation it is unclear that such a determination had been made when the appeals_office was considering the case although the irs must release a lien under sec_6325 at the request of the taxpayer if the amount of the lien is only partly satisfied there is no evidence that drilling requested the issuance of a certificate of release of the lien with respect to a particular liability ie the liability listed in the notice see sec_301_6325-1 proced admin regs thus it appears that the conditions for releasing the lien were not satisfied furthermore it appears that drilling never brought up the issue of lien release at the appeals_office a taxpayer must raise an issue before the appeals_office before the tax_court can consider the issue sec_301_6330-1 q a- f3 proced admin regs the tax_court cannot constitutionally resolve an issue that is moot because such an issue is not part of a case or controversy under art iii sec_2 of the u s constitution which extends the judicial power to various enumerated types of cases and controversies see greene-thapedi v commissioner t c pincite n liability a lien-notice filing can cause injury to a taxpayer even after the underlying liability has been paid see william t plumb jr the creation removal and impact of tax_liens prac law consummation of a transaction in which a taxpayer might desire to engage may be seriously impeded if notice of a general tax_lien is on file in the appropriate public_office even if the taxpayer has actually paid the delinquency secured_by the lien the cases cited by the irs on the question of mootness are inapposite in 126_tc_1 the taxpayer appealed a determination of the appeals_office after a collection-review hearing regarding a proposed levy for the irs had eliminated the taxpayer’s tax_liability by applying an overpayment for id pincite the taxpayer nonetheless sought the court’s determination of the amount of her tax_liability id pincite the court held that the proposed levy and the case was moot id pincite unlike the taxpayer in green-thapedi who sought only to challenge the amount of her tax_liability for drilling seeks the withdrawal of the notice of lien chou v commissioner tcmemo_2007_102 is distinguishable on similar grounds the taxpayers in chou sought a determination of their tax_liability for in a collection-review case involving a proposed levy and a lien-notice filing for id slip op pincite the irs conceded that the taxpayers owed no tax for and the court held the case was moot id pincite the chou opinion does not reveal that the taxpayers argued that the lien notice should be withdrawn as drilling has done in this case we hold that this case is not moot as to tax_year the dollar_figure offer-in-compromise in date drilling made an offer-in-compromise on form in which he proposed to pay dollar_figure over months to compromise his liabilities for and the irs’s offer-in-compromise specialist recommended that the offer be rejected because she determined that the reasonable collection potential was dollar_figure comprising dollar_figure of net equity in assets and dollar_figure of future income settlement officer taylor-white who handled the initial collection-review hearing rejected the offer-in- compromise on behalf of the appeals_office because she alleged drilling had failed to rebut the analysis of the offer-in-compromise specialist during the supplemental collection-review hearing settlement officer hartfiel sent drilling the offer-in-compromise specialist’s workpapers and met with parham hartfiel as explained infra p we also hold that the case is not moot with respect to tax_year rejected the offer-in-compromise on behalf of the appeals_office asserting that drilling could fully pay his liabilities drilling contends that the appeals_office made three general errors in considering his dollar_figure offer-in-compromise first drilling contends that the appeals_office miscalculated the reasonable collection potential in various ways second drilling contends that the appeals_office ignored special circumstances that would have required acceptance of the offer-in-compromise third drilling contends that the appeals_office erred because he alleges it failed to make a counteroffer we discuss each of these three general alleged errors in greater detail below a reasonable collection potential drilling alleges that the appeals_office miscalculated the reasonable collection potential in two ways first drilling contends that the appeals_office should have calculated his future income over months or months not months second drilling contends the appeals_office erred in calculating the value of his assets as settlement officer hartfiel testified reasonable collection potential is an arithmetic function used by the irs in evaluating offers-in-compromise reasonable collection potential is generally the sum of two amounts equity in assets and future income equity in assets is the value of the taxpayer’s assets minus debts future income is monthly income left over after monthly expenses aggregated over a certain number of months see also 136_tc_475 describing the concept of reasonable collection potential aff’d 502_fedappx_1 d c cir the appeals_office evaluated drilling’s offer-in-compromise by using months of future income it rejected the offer-in-compromise on the ground that drilling could fully pay his tax_liability out of the two components of reasonable collection potential equity in assets and future income drilling contends that the appeals_office erred in projecting months of future income and that it should have projected only months or months drilling contends the appeals_office made two errors in calculating the value of his assets first drilling contends that the appeals_office should have determined that the available value of his retirement_plan is dollar_figure this amount is equal to dollar_figure which i sec_50 of the quick-sale value of the plan minus dollar_figure of encumbrances according to drilling this amount was appropriate because he was permitted to borrow only from his retirement_plan the irs contends that in calculating the value of drilling’s retirement_plan a proper discount was allowed and even if the respondent had provided an additional discount the petitioner’s rcp would still exceed the petitioner’s tax_liabilities and the amount offered in his offer_in_compromise the second error drilling alleges was made by the appeals_office in calculating his available assets was that the appeals_office should have reduced his available assets for the dollar_figure judgment against drilling for child-support arrearages and the dollar_figure judgment against drilling for criminal restitution drilling contends that the two judgments affect the net equity in assets because a state judgment or child medical support judgment issued prior to an irs judgment could take precedence over an irs judgment against the assets the irs contends that certain of the expenses allowed by the respondent in determining the petitioner’s rcp would disappear during the collection_period and that no adjustments were made for either increases or decreases in the petitioner’s expenses the irs also contends that it was not an abuse_of_discretion to reject the offer-in-compromise because the amount offered dollar_figure is less than the reasonable collection potential even after making some of the adjustments to reasonable collection potential urged by drilling we need not address this contention as we explain below we agree with this contention in addressing the parties’ dispute about how reasonable collection potential should have been calculated we first consider the effect of the two judgments as we explain we conclude that the appeals_office appropriately considered the effect of these two judgments on reasonable collection potential drilling alluded to the two judgments on his form_656 under the form’s section entitled explanation of circumstances drilling explained that he had been in jail was on probation and conditional bond and had been assigned with the task of child_support now more than mo and restitution to my ex-wife in addition to the court ordered fees associated with probation on the accompanying collection-information statement ie the form 433-a drilling filled out a table for his monthly incomes and expenses under the expense category for court ordered payments drilling entered dollar_figure when he submitted the collection- information statement to the appeals_office drilling included a copy of a court order that awarded a dollar_figure judgment against him for failing to pay child_support required him to pay the dollar_figure through installments of dollar_figure per month and required him to pay an additional dollar_figure per month in medical support he also included a copy of a court order requiring him to pay dollar_figure per month in child_support and a copy of a court order requiring him to pay dollar_figure per month on a dollar_figure criminal-restitution judgment these monthly amounts of court-ordered judgments dollar_figure dollar_figure dollar_figure and dollar_figure add up to dollar_figure this is close to the dollar_figure drilling reported as court ordered payments which is also the amount the irs’s offer-in-compromise specialist used in calculating monthly income available for paying tax the specialist used these monthly income projections combined with her estimate of drilling’s assets to arrive at reasonable collection potential the appeals_office in its initial determination to sustain the filing of notices of lien observed that t here were no significant differences between the amounts reported by drilling in the collection-information statement and the specialist’s workpapers and the appeals_office rejected drilling’s offer- in-compromise the court remanded the case to the appeals_office which gave drilling the specialist’s workpapers and met with his representative parham in its supplemental determination the appeals_office again relied on the offer-in- compromise specialist’s workpapers to reject the offer-in-compromise it appears to us that the specialist and the appeals_office took into account the dollar_figure child-support-arrearage judgment and the dollar_figure criminal-restitution judgment in calculating drilling’s monthly income the appeals_office reduced drilling’s income by dollar_figure per month for the child-support-arrearage judgment and dollar_figure per month for the criminal-restitution judgment if the appeals_office had also reduced the estimate of drilling’s assets by the total amount of the judgments it would have double counted the effect of the judgments in our view the appeals_office did not err in evaluating the effect of the two judgments on drilling’s ability to pay his tax_liabilities ie his reasonable collection potential thus we reject drilling’s argument that the appeals_office should have made additional adjustments to reasonable collection potential for the two judgments against him drilling’s remaining proposed corrections to reasonable collection potential are that the preencumbrance value of his retirement_plan was dollar_figure not dollar_figure as determined by the offer-in-compromise specialist and the number of months of available income should be months or months not months even with these two corrections the reasonable collection potential would be still be dollar_figure the table below explains the calculation of this dollar_figure amount reasonable collection potential positions of the parties number of months refers to the number of months of available income drilling drilling irs months months months retirement_plan before encumbrance encumbrance after encumbrance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure assets other than retirement_plan total assets number of months of income monthly net_income monthly net_income months reasonable collection potential dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the reasonable collection potential urged by drilling dollar_figure is more than the amount he offered dollar_figure we have held that the appeals_office does not abuse its discretion in rejecting an offer-in-compromise when the amount offered is less than the reasonable collection potential see 125_tc_301 aff’d 469_f3d_27 1st cir brombach v commissioner tcmemo_2012_265 at we find that the appeals_office did not abuse its discretion in rejecting drilling’s dollar_figure offer-in-compromise drilling offered less than the reasonable collection potential even assuming he is correct that the appeals_office should have used months of income in calculating reasonable collection potential thus it is not necessary for us to determine whether the appropriate number of months of future income that should have been used wa sec_24 months as drilling alleges b special circumstances drilling contends that the appeals_office ignored special circumstances that justified acceptance of his offer-in-compromise in the narrative section of his offer-in-compromise form drilling stated that his funds were so low that he could not afford to live on his own and had to rent only a portion of a house drilling contends that the appeals_office should have determined on the basis of this narrative that he was unable to meet his basic needs we hold that the appeals_office did not abuse its discretion in its consideration of the facts revealed in the narrative settlement officer hartfiel testified that she considered the narrative and that the circumstances described in it did not justify the acceptance of the offer-in-compromise settlement officer hartfiel could reasonably have concluded that the mere fact that a person can afford to rent only a portion of a house does not mean that the person cannot meet basic needs or that such a person would not meet basic needs if required to pay an additional dollar_figure per month the amount that drilling proposed to pay in his offer-in-compromise furthermore the monthly income amounts used by the appeals_office took into account drilling’s housing_expenses and reflected that he still had income available after expenses to pay his tax_liabilities c counteroffer drilling describes his third point of error as no counter offer made by reviewing officer the supplemental notice_of_determination stated that settlement officer hartfiel rejected drilling’s offer-in-compromise of dollar_figure per month for months and proposed an installment_agreement by which drilling would pay dollar_figure per month it appears that drilling rejected this counteroffer drilling argues that settlement officer hartfiel’s counteroffer was defective in two ways first the counteroffer would have resulted in a significant overpayment of the liability owed because of allegedly incorrect calculations of liability second drilling argues that settlement officer hartfiel’s counteroffer which was dollar_figure per month had no limit to the number of months drilling would be required to make payments and that payments of dollar_figure for an unending period of time is not an offer in response the irs argues that the appeals_office is not required to make counteroffers before rejecting a taxpayer’s offer it further argues that during the supplemental hearing after having been given the offer-in-compromise in support of his view that the appeals_office had a duty to make a counteroffer drilling relies on internal_revenue_manual pt date which states in part acceptable offer payment terms should be determined by the oe or the os and should not be limited to the proposal of the taxpayer specialist’s workpapers drilling did not amend his offer or make a new offer and that drilling rejected the settlement officer’s counteroffer in response to drilling’s argument that the appeals_office did not correct the irs’s computations of tax_liability in considering the offer the irs contends that the appeals_office may legally rely on account transcripts for the purpose of determining that all legal and administrative requirements have been met we need not address all of the arguments described above regarding the handling of the counteroffer we have held that it is not an abuse_of_discretion if the appeals_office rejects the taxpayer’s offer without engaging in any further negotiations with the taxpayer see 137_tc_123 see also 447_f3d_706 9th cir but even taking taxpayers at their word that the manual exhorts appeals officers to negotiate before rejecting an offer-in-compromise their contention that they were owed a duty_of negotiation is incorrect aff’g tcmemo_2004_13 therefore any problems in settlement officer hartfiel’s counteroffer do not result in judicially-correctable error correction of amounts of tax_liabilities drilling argues that the irs has made several errors in calculating his tax_liabilities drilling’s brief sets forth the following four alleged errors payments being credited to already paid accounts payments for one year being reassigned to another payment being reassigned back to lack of interest accrual on overpayments interest is accruing on liabilities which were asserted to be unpaid after payment removed drilling explains that these alleged errors all involve the misapplication of his payments by the irs and that these alleged misapplications affect his liability for penalties and interest but not tax he contends that as a result of these errors although the irs calculated that as of date he owed dollar_figure of liability his actual liability was dollar_figure in response to drilling’s arguments the irs argues that to the extent drilling is challenging the amounts of his interest and penalty liabilities for and drilling failed to adequately raise these in its supplemental notice_of_determination the appeals_office stated that for the and tax years drilling owed a total of dollar_figure not including certain credits and that he had other balances of dollar_figure that was not part of the collection-review case these amounts were computed as of date the sum of dollar_figure and dollar_figure is dollar_figure his calculation of dollar_figure was made as of date challenges at the administrative level with the exception of the calculation of the withholding credit for to the extent drilling is contending that credits available to him for overpaying tax for his and years should be applied to his liability for the court does not have the jurisdiction under sec_6330 to order the application of refunds or credits citing greene-thapedi v commissioner t c pincite to the extent drilling is challenging his liability for and his claims are moot because the petitioner’s liabilities for the taxable years and have been either conceded or paid and the respondent is no longer seeking to collect for either period the irs contends that drilling did not challenge his underlying liabilities for the taxable years and during the initial hearing that the initial hearing constituted drilling’s opportunity to contest the liabilities and that drilling could not contest the liability in the supplemental hearing as the irs argues with respect to the taxable years and the petitioner first raised the issue of the abatement of interest and penalties during the supplemental collection_due_process_hearing the petitioner had an opportunity during the initial collection_due_process_hearing that was held on date to raise this issue but failed to do so the irs also contends that settlement officer hartfiel sought a written_statement from drilling detailing the basis for his request for abatement of interest and penalties and that drilling failed to provide her with such a statement we already explained see supra part that we hold the case is not moot continued to the extent that drilling contends that the irs wrongfully applied credits from the years and to his liabilities for and these credits are outside the scope of this judicial proceeding because they arose outside the years for which the lien notice was filed as we have explained drilling’s claim that the irs miscalculated his liabilities stems from drilling’s contention that the irs misapplied various payments he made but his position on brief that his liability totals dollar_figure with his payments properly applied is not supported by any proposed findings_of_fact rule e requires a party to propose findings_of_fact in the posttrial brief all briefs shall contain the following in the order indicated proposed findings_of_fact in the opening brief or briefs based on the evidence in the form of numbered statements each of which shall be complete and shall consist of a concise statement of essential fact and not a recital of testimony nor a discussion or argument relating to the evidence or the law in each such numbered statement there shall be inserted references to the pages of the transcript or the exhibits or other sources relied upon to support the statement in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed continued with respect to with the exception of proposed finding of fact which is discussed infra note findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact in none of drilling’s proposed findings_of_fact does he explain what payments he made the dates on which he made the payments and the tax periods for which he instructed the irs to apply the payments if he made such an instruction the dollar_figure amount is found on a spreadsheet prepared by parham and attached to parham’s letter of date according to drilling’s brief the spreadsheet does not show that the dollar_figure amount is correct only that drilling has not been given proper credit for payments that have been made and for that reason petitioner’s tax_liability cannot be determined with any certainty the date letter along with the attached spreadsheet contains explanations and there is one exception drilling’s proposed finding of fact is that on date he mailed the irs a check for dollar_figure to apply to the tax_year as factual support for this proposition drilling points to his own testimony in his testimony drilling claimed that on date he mailed the irs a tax_return for reporting a tax_liability of dollar_figure he also testified that he enclosed a check for the amount of the liability while this testimony provides some support for the proposition that he made a payment on date in the amount of dollar_figure not dollar_figure as he proposes in his finding of fact drilling did not offer any of his records to corroborate the payment such as a canceled check or a copy of a bank statement nor did drilling explain how he instructed the irs to apply the payment under the circumstances we make only the finding that drilling made a payment we do not find the amount of the payment ie whether it is dollar_figure dollar_figure or some other amount the date he made the payment ie date or some other date or whether the payment was accompanied by instructions on how to apply the payment computations of the amount that drilling contends he owes the irs and concludes that the amount is dollar_figure despite the letter and the spreadsheet we are unable to resolve the merits of drilling’s contention that he owes only dollar_figure for one thing drilling’s spreadsheet is inscrutable we have only the printout of the spreadsheet not the underlying formulas and as we explained drilling failed to propose findings_of_fact in compliance with rule had he done so the irs would have been required to set forth its objections together with the reasons therefor in its answering brief see rule e thus even if we were able to discern drilling’s contentions from his letter and the attached spreadsheet which we cannot we do not have the irs’s response to the contentions although the record contains the irs’s account transcripts which the irs contends show correct amounts we cannot simply look to the account transcripts to determine the irs’s position with respect to the correct amounts of drilling’s liabilities not all of the entries on these account transcripts are understandable to us without further explanation furthermore the record includes account transcripts for only the tax years and drilling’s arguments about his correct liabilities concern not only these years but apparently and the idea that we can discern drilling’s contentions regarding how his payments were misapplied compare them to the irs’s contentions regarding how the payments should have been applied and then calculate the correct amounts of penalties and interest is undercut by drilling’s admission in his brief that on the basis of the documents in the record his tax_liability cannot be determined with any certainty because drilling failed to follow rule we hold that drilling is precluded from arguing that his payments were misapplied see lenihan v commissioner tcmemo_2006_259 slip op pincite n aff’d without published opinion 296_fedappx_160 2d cir brewer quality homes inc v commissioner tcmemo_2003_200 slip op pincite n aff’d 122_fedappx_88 5th cir because he is precluded from making such a challenge we need not consider the irs’s counterarguments to drilling’s potential challenge the exception is the irs’s mootness argument which we must consider because mootness is a threshold constitutional issue see supra note we have already explained why the dispute over the tax_year is not moot see supra part for the same reason we consider the dispute over the tax_year because drilling did not propose findings of facts to support his contentions that payments were misapplied we cannot determine whether his contentions are supported by evidence if his contentions are not supported by evidence the contentions fail because the burden_of_proof belongs to drilling see rule a not to be moot we will therefore enter an order denying the irs’s motion to dismiss this case for mootness conclusions in its date supplemental notice_of_determination the appeals_office sustained the irs’s filing of a lien notice to secure the collection of liabilities for tax years and as noted several concessions have been made by the irs and the appeals_office the appeals_office determined that drilling had no balance for the irs concedes on brief that drilling has no balance for and the irs states that it will take no further collection action with respect to or despite these concessions this case is not moot as regards to and because the irs has not withdrawn the notice of lien or released the lien see supra part sec_1 and although drilling’s dispute with the irs is not moot drilling’s position has no merit see supra part sec_1 and we therefore sustain the date supplementary notice_of_determination also drilling contends that the lien should be released as to both and however as explained supra note drilling did not request that the appeals_office release the notice of lien a notice of lien must be released only if all liabilities listed in the notice of lien have been paid sec_301_6325-1 proced admin regs the irs does not consider the liability for the tax_year to have been paid in full we will deny the irs’s motion to dismiss the case for mootness as to and the only remaining issue is the irs’s motion to strike the documents attached to drilling’s opening brief the documents do not affect our decision and therefore we will deny the motion as moot to reflect the foregoing an appropriate order and decision will be entered
